FILED
                             NOT FOR PUBLICATION                             AUG 9 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTURO GAMALIEL MARIN,                           No. 10-71965

               Petitioner,                       Agency No. A075-659-371

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Arturo Gamaliel Marin, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law, and review for abuse of discretion the denial of a motion to

reopen. Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th Cir. 2007). We deny in

part, and dismiss in part, the petition for review.

      The agency did not abuse its discretion in denying Marin’s motion because it

was filed more than nine years after his removal order became final, see 8 C.F.R.

§ 1003.23(b)(4)(ii), and Marin did not establish that he acted with the due diligence

required for equitable tolling of the filing deadline, see Socop-Gonzalez v. INS, 272

F.3d 1176, 1193 (9th Cir. 2001) (en banc) (equitable tolling available where,

despite due diligence, petitioner is unable to obtain vital information bearing on the

existence of a claim because of circumstances beyond petitioner’s control).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See

Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                   10-71965